

Exhibit 10.35


EXHIBIT C




Additional Terms—Michael A. Norona (the “Executive”)


The Executive and the Company agree that the following terms of the Company’s
letter offering employment to the Executive, dated January 20, 2008, and
executed by the Executive on January 30, 2008, shall continue in effect
following the execution of the Agreement:


One Time Cash Bonus


The Company agrees to provide the Executive with a one time cash bonus to
replace the bonus the Executive lost as a result of leaving his former employer.
Payment will based on the Executive’s actual earned bonus and is expected to be
in the range of $150,000 to $180,000 and will be paid on about May 1, 2008.


Annual Executive Physical


The Company agrees that during the Employment Term the employee benefits
provided by the Company to the Executive shall include one Company-paid annual
executive physical per year at the Mayo Clinic.


The Executive and the Company agree that, as of the date of this Agreement, the
remaining obligations of the Company pursuant to the offer letter have been
performed by the Company or have been incorporated into the Agreement.




IN WITNESS WHEREOF, the Company and the Executive have executed this Exhibit as
of the effective date of the Agreement.


 

Advance Auto Parts, Inc.      Executive                        By:    (SEAL)   
Print Name: Michael A. Norona                        Print Name:       
Signature:                          Title:        Address:                     
    Address: 
5008 Airport Road
  Roanoke, VA 24012 
         


--------------------------------------------------------------------------------